Case 20-03190-sgj Doc 106 Filed 02/20/21          Entered 02/20/21 10:44:44      Page 1 of 5



D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson, IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                            §                              Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                              Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                              Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

         JAMES DONDERO’S SECOND AMENDED WITNESS AND EXHIBIT LIST

         Defendant James Dondero (“Dondero”) hereby files this Second Amended Witness and

Exhibit List with respect to the hearing on Plaintiff’s Motion for an Order Requiring Mr. James

Dondero to Show Cause Why He Should not be Held in Civil Contempt for Violating the TRO

[Adv. Dkt. 48] and Debtor’s Memorandum of Law in Support of Motion for an Order Requiring

Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating



JAMES DONDERO’S SECOND AMENDED WITNESS AND EXHIBIT LIST                                PAGE 1
Case 20-03190-sgj Doc 106 Filed 02/20/21            Entered 02/20/21 10:44:44    Page 2 of 5




the TRO [Adv. Dkt. 49] (collectively, the “Contempt Motion”) set for hearing on February 23,

2021 at 9:30 a.m. (the “Hearing”) in the above-styled adversary proceeding (the “Adversary

Proceeding”).

A.        Documents that Dondero may use as exhibits:

 Dondero        Description                             Offered   Objection   Admitted Admitted
 Exhibit                                                                         by
 No.                                                                          Agreement

     1.         Amended and Restated Shared
                Services Agreement, dated effective
                as of January 1, 2018, by and between
                Highland Capital Management, L.P.
                and NexPoint Advisors, L.P.

     2.         Second Amended and Restated
                Shared Services Agreement by and
                between       Highland       Capital
                Management, L.P. and Highland
                Capital Management Fund Advisors,
                L.P., dated February 8, 2013

     3.         Debtor’s Responses and Objections
                to Defendant James Dondero’s First
                Set of Discovery Requests to
                Highland Capital Management, L.P.

     4.         Debtor’s Notice of Termination of
                Shared Services Agreement with
                NexPoint Advisors, L.P. effective
                January 31, 2021

     5.         Debtor’s Notice of Termination of
                Shared Services Agreement with
                Highland Capital Management Fund
                Advisors, L.P. effective January 31,
                2021

     6.         Employee Handbook of Highland
                Capital Management, L.P.

     7.         Debtor’s Response to Mr. James
                Dondero’s Motion for Entry of an
                Order Requiring Notice and Hearing


JAMES DONDERO’S SECOND AMENDED WITNESS AND EXHIBIT LIST                               PAGE 2
Case 20-03190-sgj Doc 106 Filed 02/20/21         Entered 02/20/21 10:44:44   Page 3 of 5




              for Future Estate Transactions
              Occurring Outside the Ordinary
              Course of Business [Docket No.
              1546]

    8.        Term Sheet [Dkt. 354 and 354-1]

    9.        Email from Debtor’s counsel to
              Dondero’s counsel, dated December
              23, 2020

    10.       Dondero’s Objections and Responses
              to Debtor’s First Request for
              Production

    11.       Email from Bryan Assink to Debtor’s
              counsel     containing    Dondero’s
              Objections and Responses to
              Debtor’s     First    Request    for
              Production, dated December 31, 2020

    12.       Sub-Advisory Agreement between
              NexPoint Advisors, L.P. and
              Highland Capital Management, L.P.

    13.       Payroll Expense Reimbursement
              Agreement dated effective as of
              January 1, 2018 by and between
              NexPoint Advisors, L.P. and
              Highland Capital Management, L.P.

    14.       Payroll Expense Reimbursement
              Agreement dated effective as of May
              1, 2018 by and between Highland
              Capital Management Fund Advisors,
              L.P.    and   Highland       Capital
              Management, L.P.

    15.       Transcript of December 10, 2020
              Hearing

    16.       Email chain between Douglas
              Draper, John Morris, and Isaac
              Leventon     regarding   Dugaboy
              documents, dated December 16, 2020




JAMES DONDERO’S SECOND AMENDED WITNESS AND EXHIBIT LIST                           PAGE 3
 Case 20-03190-sgj Doc 106 Filed 02/20/21            Entered 02/20/21 10:44:44         Page 4 of 5




     17.       Email chain between Douglas Draper
               and John Morris regarding Dugaboy
               documents, dated December 18, 2020

     18.       Email chain between Douglas Draper
               and John Morris regarding Dugaboy
               documents, dated December 18, 2020

     19.       Email chain between Douglas Draper
               and John Morris regarding Dugaboy
               documents, dated December 23, 2020

     20.       Email chain between Douglas Draper
               and John Morris regarding Dugaboy
               documents, dated January 14, 2021

               Any document or pleading filed in the
               above-captioned bankruptcy case or
               adversary proceeding

               Any exhibit necessary for
               impeachment or rebuttal purposes

               Any and all documents identified or
               offered by any other party



       Dondero reserves the right to supplement this Exhibit List should he determine that any

other document may be helpful to the trier of fact, whether in his case in chief or rebuttal.

B.     Witnesses that Dondero may call to testify:

       1.      James Dondero;

       2.      James P. Seery, Jr.;

       3.      Scott Ellington;

       4.      Isaac Leventon;

       5.      Jason Post;

       6.      Any and all other witnesses identified or called by any other party; and

       7.      Any witness necessary for rebuttal.


JAMES DONDERO’S SECOND AMENDED WITNESS AND EXHIBIT LIST                                         PAGE 4
 Case 20-03190-sgj Doc 106 Filed 02/20/21             Entered 02/20/21 10:44:44         Page 5 of 5




       Dondero reserves the right to supplement this Witness List should he determine that any

other witness may be helpful to the trier of fact, whether in his case in chief or rebuttal.


Dated: February 20, 2021                       Respectfully submitted,

                                               /s/ Bryan C. Assink
                                               D. Michael Lynn
                                               State Bar I.D. No. 12736500
                                               John Y. Bonds, III
                                               State Bar I.D. No. 02589100
                                               John T. Wilson, IV
                                               State Bar I.D. No. 24033344
                                               Bryan C. Assink
                                               State Bar I.D. No. 24089009
                                               BONDS ELLIS EPPICH SCHAFER JONES LLP
                                               420 Throckmorton Street, Suite 1000
                                               Fort Worth, Texas 76102
                                               (817) 405-6900 telephone
                                               (817) 405-6902 facsimile
                                               Email: michael.lynn@bondsellis.com
                                               Email: john@bondsellis.com
                                               Email: john.wilson@bondsellis.com
                                               Email: bryan.assink@bondsellis.com

                                               ATTORNEYS FOR DEFENDANT JAMES DONDERO

                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on February 20, 2021, a true and correct copy of the
foregoing document with exhibits was served via the Court’s CM/ECF system on all parties
requesting or consenting to such service in this case.

                                               /s/ Bryan C. Assink
                                               Bryan C. Assink




JAMES DONDERO’S SECOND AMENDED WITNESS AND EXHIBIT LIST                                        PAGE 5
